Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/199,103 which was filed on 11/23/2018. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 

Response to Amendment
	In the reply filed 3/22/2021, claims 1, 5, and 15 have been amended.  No claims have been cancelled or added.  Accordingly claims 1-20 stand pending.	
	 

Response to Arguments

The applicant argues that Malladi fails to disclose a local time-series database and a remote time-series database, stating that Malladi discloses only an edge gateway that may store a same set of data both locally and/or in the cloud.  The examiner respectfully disagrees.  Malladi teaches in paragraph 19, storing intelligence information in a time-series data in a local database and transferring a portion of that data to a remote database in the cloud.  While the portion transferred to the remote database is a portion of the first set of data, it is still transferred to a remote time-series database and being a portion of the first set means it was derived from the first set.  The applicant also argues that the transferring as taught by Malladi is not transmitting a derived set to another gateway, however neither the claims nor the specification specify the use of a “gateway” and if the applicant is referring to the use of a public network to transmit the set of data, Malladi teaches in figure 1 and paragraphs 20 and 40 that the communication network may be the internet or any other public network.  Also while not a claimed limitation, Malladi additionally teaches in paragraph 61 that the cloud may also include edge provisioning and orchestration and cloud and edge analytics.  Therefore, the examiner is not persuaded.
The applicant argues that Tobin does not disclose that the data store 150 derives a second set of time series data and transmit the derived data to another data store nor does Tobin disclose that the data store 150 can serve as a data source 110 for another instance of the data store 150.  However, the examiner would like to note that Tobin is relied upon to teach transmitting time-series data from one time-series database to 
The applicant also argues that Park does not disclose a local time series database that transmit derived time series data to a remote time-series database.  However, the examiner would like to note that Park is relied upon to teach that the second set of time-series data that is derived from the first set is different from the first set and may be stored/transmitted in both a local time-series database and a remote time-series database (figure 5, [0124]).  When combined with the other cited references this would be for the derived set of data that is transferred from the local database to the remote database as taught by Malladi and Tobin.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving time-series data, storing the data in local storage, making that data available to search, 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “local and remote databases comprising one or more processors and memories to store first computer-executable instructions” and “receiving the second set of data via a public network” nothing in the claim element precludes the step from practically being performed in the mind.  For example, receiving and storing data to make available for searching are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites four additional elements - using a processor, memory, and local and remote databases, and a network to perform the steps. The processor, memory, databases, and network in the steps are recited at a high-level of generality (i.e., as a generic processor, memory, storage, and network performing a generic computer function of searching and merging) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application 
Dependent claims 2-4, 6-14, and 16-20 recited additional elements of performing queries on the local and remote storage, aggregating data, configuring the databases, down sampling (e.g. collecting data), receiving and storing additional data, performing an operation on the data, determining if a measurement exceeds a threshold and performing an action, the network comprises the internet and the remote database is hosted in the cloud, and storing data on behalf of clients. These additional elements amounts to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, memory, and network to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, 11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al. (US2017/0060574), hereinafter Malladi, in view of Tobin et al. (US20160357828), hereinafter Tobin, and Park et al. (US2018/0232422), hereinafter Park.

Regarding Claim 1:
Malladi teaches:
 A system, comprising: a local time-series database comprising a first one or more processors and a first one or more memories to store first computer-executable instructions (Malladi, [0051, 0014], note processor, note local time-series database) that, if executed, cause the local time-series database to: receive a first set of time-series data generated by one or more client devices, wherein the first set of time-series data is associated with one or more time series (Malladi, [0014, 0019], note receiving intelligence information from client devices and storing in a local time-series database which means the data is time-series data); 
store the first set of time-series data into a local storage tier (Malladi, [0018-0019], note storing in a local time-series database); and 
make available the first set of time-series data stored in the local storage tier for queries (Malladi, [0019, 0044, 0069], note enable users to access and query information stored by the server system, note the services also include a local time-series database for queries); and

the remote time-series database comprising a second one or more processors and a second one or more memories to store second computer-executable instructions (Malladi, [0051, 0019], note processor, note the cloud storage is interpreted as a remote time-series database since it stores time-series data) that, if executed, cause the remote time-series database to: receive the second set of time-series data via a public network that communicatively couples the local time-series database and the remote time-series database (Malladi, claims 16, figure 1, [0019, 20, 40], note transferring at least a portion of the intelligence information and storing in a cloud storage, e.g. remote time-series database.  While Malladi doesn’t specifically state that the second set of data was received from the first local database, Malladi teaches that the second network type used for the transfer is a public network type, e.g. internet protocol, and that a second application can access the local time-series database); and 
store the second set of time-series data into one or more remote storage tiers (Malladi, [0019], note transferring at least a portion of the intelligence information and storing in a cloud storage, e.g. remote storage tier).
While Malladi teaches transmitting a portion of data from the first set of time-series data stored in a local database, e.g. second set of time series data, to a remote database, Malladi doesn’t specifically state the data is transferred from the local database.  Also, while Malladi teaches the second set of time series data is a portion of 
receive the second set of time-series data from the local time-series database (Tobin, abstract, figure 2A, [0007-0008], note transmitting time-series data from one time-series database to another; note transmitting a second set of time-series data from a database.  When combined with the previously cited references this would teach the transmitting the derived set of time-series data to the cloud storage of Malladi)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin as modified because this would improve the speed and efficiency of the data analysis (Tobin, [0004]).
While Malladi as modified teaches transmitting a second set of time-series data derived from the first set, e.g. a portion of the first set, Malladi as modified doesn’t specify that the data is different.  However, Park is in the same field of endeavor, data management, and Park teaches:
receive a first set of time-series data generated by one or more client devices, wherein the first set of time-series data is associated with one or more time series (Park, figure 5, [0004, 0124], note receiving and storing a first set of time-series data); 
store the first set of time-series data into a local storage tier (Park, figure 5, [0004, 0124], note receiving and storing a first set of time-series data in local storage); and 

transmit a second set of time-series data derived from the first set of time- series data to a remote time-series database, wherein the second set of time-series data is different from the first set of time-series data (Park, figure 5, [0124], note generating a derived time-series data, e.g. second set of time-series data, from raw time-series data, e.g. first set of time-series data, that is different from the first set and that it may be stored/transmitted to a local database or remote database, e.g. hosted storage.  When combined with the other cited references this would be for the derived time-series data that is transferred from the local database to the remote database as taught by Malladi and Tobin).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Park as modified because this would reduce the delay of accessing the data (Park, [0003]).

Regarding Claim 3:
Malladi as modified shows the system as disclosed above;
Malladi as modified further teach:
wherein the second set of time-series data comprises an aggregation of the first set of time-series data (Malladi, [0007], note aggregating data to the cloud, e.g. remote database) (Tobin, [0007-0008, 0046], note the second set of time-series data may be an aggregation of other time-series data sets).


Regarding Claim 4:
Malladi as modified shows the system as disclosed above;
Malladi as modified further teach:
further comprising: a control plane configured to modify a configuration of the local time-series database and modify a configuration of the remote time-series database (Tobin, [0007-0008, 0046], note the user may modify the configuration of the time-series data, when combined with the previously cited references this would be for the local and remote time-series databases taught by Malladi).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin as modified because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Claim 5 discloses substantially the same limitations as claim 1 respectively, except claim 5 is directed to a method while claim 1 is directed to a system. Therefore claim 5 is rejected under the same rationale set forth for claim 1.


Regarding Claim 11:
Malladi as modified shows the method as disclosed above;
Malladi as modified further teach:
receiving, by the remote time-series database from an additional local time-series database via the network, a third set of time-series data (Malladi, claims 16 and 20 [0007, 0014, 0019], note local client systems for individual clients, note aggregating data to the cloud for the plurality of clients which is interpreted as receiving local time-series data from additional local time-series databases) (Tobin, abstract, figure 2A, [0007-0008, 0046], note storing time-series data in a database and transmit a new set of time-series data from that database, note the sets of time-series data may be an aggregation of other time-series data sets); 
storing, by the remote time-series database into the one or more remote storage tiers, the third set of time-series data (Malladi, [0019], note transferring at least a portion of the intelligence information and storing in a cloud storage, e.g. remote storage tier); and 
performing, by the remote time-series database, an operation using the second set of time-series data and the third set of time-series data as inputs (Malladi, [0007], note aggregating data to the cloud, e.g. remote database) (Tobin, [0007-0008, 0046], note the time-series data may be an aggregation of other time-series data sets and other operations may be performed).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin as 

Regarding Claim 13:
Malladi as modified shows the method as disclosed above;
Malladi as modified further teach:
wherein the network comprises the Internet, wherein the local time-series database is hosted on client premises, and wherein the remote time-series database is hosted in the cloud (Malladi, figure 1, claims 16 and 20 [0014, 0019], note the network may be the internet, note client systems, note local time-series database and cloud storage, e.g. remote time-series database).

Regarding Claim 14:
Malladi as modified shows the method as disclosed above;
Malladi as modified further teach:
wherein the local time-series database stores data on behalf of a first client, and wherein the remote time-series database stores data on behalf of a plurality of clients including the first client (Malladi, figure 1, claims 16 and 20 [0007, 0014, 0019], note local client systems for individual clients, note aggregating data to the cloud for the plurality of clients) (Tobin, [0007-0008, 0046], note the sets of time-series data may be an aggregation of other time-series data sets).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin as 

Claim 15 discloses substantially the same limitations as claim 1 respectively, except claim 15 is directed to a non-transitory computer-readable media executed on or across one or more processors (Malladi, [0051, 0014], note processor) while claim 1 is directed to a system. Therefore claim 15 is rejected under the same rationale set forth for claim 1.

Regarding Claim 17:
Malladi, Tobin, and Park show the non-transitory computer-readable storage media as disclosed above;
Malladi, Tobin, and Park further teach:
wherein the second set of time-series data comprises an aggregation, summary, or downsampling of the first set of time-series data (Malladi, [0007], note aggregating data to the cloud, e.g. remote database) (Tobin, [0007-0008, 0046], note the second set of time-series data may be an aggregation of other time-series data sets).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Regarding Claim 18:

Malladi, Tobin, and Park further teach:
comprising additional program instructions that, when executed on or across the one or more processors, perform: modifying, by a control plane, a configuration of the local time-series database and a configuration of the cloud-based time-series database (Tobin, [0007-0008, 0046], note the user may modify the configuration of the time-series data, when combined with the previously cited references this would be for the local and cloud time-series databases taught by Malladi).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Regarding Claim 19:
Malladi, Tobin, and Park show the non-transitory computer-readable storage media as disclosed above;
Malladi, Tobin, and Park further teach:
comprising additional program instructions that, when executed on or across the one or more processors, perform: receiving, by the cloud-based time-series database from an additional local time- series database via the network, a third set of time-series data (Malladi, claims 16 and 20 [0007, 0014, 0019], note local client systems for individual clients, note aggregating data to the cloud for the plurality of clients which is interpreted as receiving local time-series data from additional local time-series 
storing, by the cloud-based time-series database into the one or more cloud-based storage tiers, the third set of time-series data (Malladi, [0019], note transferring at least a portion of the intelligence information and storing in a cloud storage, e.g. remote storage tier); and 
performing, by the cloud-based time-series database, an operation using the second set of time-series data and the third set of time-series data as inputs (Malladi, [0007], note aggregating data to the cloud, e.g. remote database) (Tobin, [0007-0008, 0046], note the time-series data may be an aggregation of other time-series data sets and other operations may be performed).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Claim Rejections - 35 USC § 103
Claims 2, 6-10, 12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malladi in view of Tobin, Park, and Nixon et al. (US2017/0103103), hereinafter Nixon.

Regarding Claim 2:
Malladi as modified shows the system as disclosed above;

wherein the first one or more memories store third computer-executable instructions that, if executed, cause the local time-series database to: perform a first query of the first set of time-series data in the local storage tier, wherein the first query is expressed according to a query language (Malladi, [0019, 0044, 0069], note enable users to access and query information stored by the server system, note the services also include a local time-series database for queries) (Tobin, [0007-0008], note database request for data from user device, e.g. query); and 
wherein the second one or more memories store fourth computer-executable instructions that, if executed, cause the remote time-series database to: perform a second query of the second set of time-series data in the one or more remote storage tiers, wherein the second query is expressed according to the query language (Malladi, [0019, 0044, 0069], note enable users to access and query information stored by the server system, note the services also include a local time-series database for queries) (Tobin, [0007-0008], note database request for data from user device, e.g. query.  When combined with the previously cited references the query of Tobin would be for the remote database if that was the location of the user requested data).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin as modified because this would the speed and efficiency of the data analysis (Tobin, [0004]).

	wherein the query is expressed according to a query language (Nixon, [0363, 0365], note using appropriate query language based on data source, when combined with the previously cited references this would be for the local and remote databases)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon as modified because this would the improve the efficiency of the system (Nixon, [0081, 0085]).

Regarding Claim 6:
Malladi as modified shows the method as disclosed above;
Malladi as modified further teach:
performing a query of the first set of time-series data in the local storage tier, wherein the query is expressed according to a query language (Malladi, [0019, 0044, 0069], note enable users to access and query information stored by the server system, note the services also include a local time-series database for queries) (Tobin, [0007-0008], note database request for data from user device, e.g. query)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin because this would the speed and efficiency of the data analysis (Tobin, [0004]).

	wherein the query is expressed according to a query language (Nixon, [0363, 0365], note using appropriate query language based on data source, when combined with the previously cited references this would be for the local and remote databases)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon as modified because this would the improve the efficiency of the system (Nixon, [0081, 0085]).

Regarding Claim 7:
Malladi as modified shows the method as disclosed above;
Malladi as modified further teach:
performing an additional query of the second set of time-series data in the one or more remote storage tiers, wherein the additional query is expressed according to the query language (Malladi, [0019, 0044, 0069], note enable users to access and query information stored by the server system, note the services also include a local time-series database for queries) (Tobin, [0007-0008], note database request for data from user device, e.g. query.  When combined with the previously cited references the query of Tobin would be for the remote database if that was the location of the user requested data) (Nixon, [0363, 0365], note using appropriate query language based on data 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin as modified because this would the speed and efficiency of the data analysis (Tobin, [0004]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon as modified because this would the improve the efficiency of the system (Nixon, [0081, 0085]).

Regarding Claim 8:
Malladi as modified shows the method as disclosed above;
Malladi as modified further teach:
wherein the second set of time-series data comprises an aggregation of the first set of time-series data (Malladi, [0007], note aggregating data to the cloud, e.g. remote database) (Tobin, [0007-0008, 0046], note the second set of time-series data may be an aggregation of other time-series data sets).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin as modified because this would the speed and efficiency of the data analysis (Tobin, [0004]).

Regarding Claim 9:
Malladi as modified shows the method as disclosed above;
Malladi as modified further teach:
wherein the second set of time-series data comprises a downsampling of the first set of time-series data (Nixon, [0191], note downsample as an option to manipulate data sets, when combined with the previously cited references this would be for the time-series data taught by Malladi and Tobin).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon as modified because this would the improve the efficiency of the system (Nixon, [0081, 0085]).

Regarding Claim 10:
Malladi as modified shows the method as disclosed above;
Malladi as modified further teach:
modifying, by a control plane, a configuration of the local time-series database and a configuration of the remote time-series database (Tobin, [0007-0008, 0046], note the user may modify the configuration of the time-series data, when combined with the previously cited references this would be for the local and remote time-series databases taught by Malladi).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin as 

Regarding Claim 12:
Malladi as modified shows the method as disclosed above;
Malladi as modified further teach:
determining, by the local time-series database, that the first set or second set of time-series data includes a measurement (Malladi, [0018-0019, 0110], note time-series data may be measurement data from sensors) (Tobin, [0018, 0035], note time-series data may be measurement data from sensors); and 
performing, by the local time-series database, an action based at least in part on the measurement exceeds a threshold (Tobin, figure 1A and 1B, [0051], note performing an action when the time-series data has exceeded a threshold. When combined with the additional cited references this would be an action taken after a measurement value has exceed a threshold as taught by Nixon).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin as modified because this would the speed and efficiency of the data analysis (Tobin, [0004]).
While Malladi as modified teaches determining time-series data includes measurement, Malladi as modified doesn’t specifically state a measurement exceeds a threshold.  However, Nixon is in the same field of endeavor, data management, and Nixon teaches:

performing, by the local time-series database, an action based at least in part on the measurement exceeding the threshold (Nixon, [0240, 0416], note when a measurement value exceeds a threshold a variety of actions may occur such as notifying the user or requiring user input/intervention)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon as modified because this would the improve the efficiency of the system (Nixon, [0081, 0085]).

Regarding Claim 16:
Malladi as modified shows the non-transitory computer-readable storage media as disclosed above;
Malladi as modified further teach:
comprising additional program instructions that, when executed on or across the one or more processors, perform: performing a query of the first set of time-series data in the local storage tier and the second set of time-series data in the one or more cloud-based storage tiers, wherein the query is expressed according to a query language (Tobin, [0007-0008], note database request for data from user device, e.g. query.  When combined with the previously cited references the query of Tobin would be for the local and remote databases if that was the location of the user requested data).

While Malladi as modified teaches querying the data, Malladi as modified doesn’t specifically state the query is expressed according to a query language.  However, Nixon is in the same field of endeavor, data management, and Nixon teaches:
	wherein the query is expressed according to a query language (Nixon, [0363, 0365], note using appropriate query language based on data source, when combined with the previously cited references this would be for the local and remote databases)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon as modified because this would the improve the efficiency of the system (Nixon, [0081, 0085]).

Regarding Claim 20:
Malladi as modified shows the non-transitory computer-readable storage media as disclosed above;
Malladi as modified further teach:
comprising additional program instructions that, when executed on or across the one or more processors, perform: determining, by the local time-series database, that the first set or second set of time-series data includes a measurement (Malladi, [0018-
performing, by the local time-series database, an action based at least in part on the measurement exceeding the threshold (Tobin, figure 1A and 1B, [0051], note performing an action when the time-series data has exceeded a threshold. When combined with the additional cited references this would be an action taken after a measurement value has exceed a threshold as taught by Nixon).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Tobin as modified because this would the speed and efficiency of the data analysis (Tobin, [0004]).
While Malladi as modified teaches determining time-series data includes measurement, Malladi as modified doesn’t specifically state a measurement exceeds a threshold.  However, Nixon is in the same field of endeavor, data management, and Nixon teaches:
determining a measurement that exceeds a threshold (Nixon, [0240, 0416], note determining when a time-series data measurement exceeds a threshold value)
performing, by the local time-series database, an action based at least in part on the measurement exceeding the threshold (Nixon, [0240, 0416], note when a measurement value exceeds a threshold a variety of actions may occur such as notifying the user or requiring user input/intervention)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nixon as .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (US2017/0177646) teaches transmitting modified time-series data from one database to another; Leonard et al. (US2019/0146849) teaches processing time-series data from local and remote databases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        6/16/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152